No. 07-13-00428-CV


Oncor Electric Delivery Company LLC          §      From the 46th District Court of
 Appellant                                            Wilbarger County
                                             §
v.                                                  November 6, 2014
                                             §
William E. Brown and Helen W. Brown                 Opinion by Justice Hancock
as Trustees of the William E. Brown          §
and Helen W. Brown Revocable Living
Trust
  Appellees


                                   J U D G M E N T

       Pursuant to the opinion of the Court dated November 6, 2014, it is hereby

ordered, adjudged and decreed that the judgment of the trial court is reversed and

remanded in part and affirmed in part.

       It is further ordered, adjudged and decreed that appellant pay one-half of the

costs of this appeal, and appellees pay one-half of the costs of this appeal, for which let

execution issue.

       It is further ordered that this decision be certified below for observance.




                                           oOo